                   Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 1 of 15

(Post 11/20151




                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF ARKANSAS
                                         - - - - - - - - - DIVISION




                    (Name of plaintiff or plaintiffs)

                                v.                         CIVIL ACTION NO.          f/.°"2/J4t-'(~"7- J/f/l
                                                           (case number to be supphed by the assignment clerk)


                                                                           This case assigned to D i s t r i c t - ~
                                                                           and to Magistrate Judge_-~-1-1~~-...P•------


                 (Name of defendant or defendants)

                     COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                    1.      This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

             employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

             §2000e-5.

                    2.      Plaintiff,   E)OlfD     ,~(2~ v~s
                           Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).


                                                          (
             citizen of the United States and resides at Jle45
                                                                 S:m /Di
                                                                 e of plaintiff)
                                                                        TA L       & \JD Apt 5
                                                                                                              is a



             No. L:++I~ Rock,
                         (ci~
                                                PulAsk~
                                                    (county)
                                                                            (st\RK~·~ ,1~Jl3
                                                                                    (state)           (ZIP)
             5D\-1e>\- .S()J,3
                    (telephone)

                    3.




                    (county)                                                (ZIP)

                    4.      Plaintiff sought employment from the defendant or was employed by the
.,
               Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 2 of 15



                       t~      Rob,11Jm {)o/;u Dep4rim~ ...t
     defendant at _7._J-'--"'oo_. .Al='
                                   . . tk'i="="'A.....{.....:.Av=-=-;_ _ _ __,                No, /;fl/L
                                                                                                     (city)
                                                                                                            Roel.
                                      (streetA~dress)

              (county)                            (state)                        (ZIP)

              5.        Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

     and 10 of the complaint on or about _ _,O...___.(_ _ _ _ _ _ 3.,L..-______,6"-LO.;;....;...)
                                                                                  o,,,_·_ _
                                                                                                               0
                                                                                                                       q__.___
                                           (month)              (day)         (year)

              6.        Plaintiff filed charges against the defendant with the Equal Employment

     Opportunity Commission charging defendant with the acts of discrimination indicated in

     paragraphs 9 and IO of this complaint on or about __O_l_-=-__. . .                          i_~----~----o. .1_q__
                                                        (month)   (day)                                       (year)

               7.       The Equal Employment Opportunity Commission issued a Notice of Right to Sue

     which was received by plaintiffon _ _             o_'3___}A   __~~-~· a copy ofwhich notice
                                                               ____dl)
                                         (month)                       (day)     (year)
     is attached to this complaint.

               8.        Because of plaintiff's (I)            X          race, (2) _ _ _ color, (3)_ _ _ sex.

     (4) _ _ _ religion, (5) _ _ _ national origin, defendant:

                        (a) _ _ _ failed to employ plaintiff.

                        (b)      'X,       terminated plaintiff's employment.

                        (c) _ _ _ failed to promote plaintiff.
                        (d) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




              9.        The circumstances under which the defendant discriminated against plaintiff were
           Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 3 of 15




as follows:      ~ luuAOJ                                       cL:ccr1'h,~ g,9aln,d: 4-2b&i ::C:
(.e.lea~                                                                         w '- +ii
9-Aftf                                                    1
                                                           /J     ,t)u/ft'          ~,'r,f   kr cit' (f'/        1/1    .   On

T 4ml J4U1,rlf/ in                   Gr GZ•"j ,. /4,r,+1,A,6/f'J d.,.,, /4r
                                      fe,-(4 /;u&lm
'il~l..+1n3 +6- Ti+le, VII o( ChJi'l £,&/Jr lid: of /qif/, W4_( tk11)d                       r
;,,11-,,evtlkws    br P>f'lkid Ji;b              anntJu1l.c%m:k                hr alVu11a~ IL<.Br
d&i;.J 5Lt()Brlf;s{6yt            ®Wt        +l'lL   ~OleytL< -Hie/'          :r Jitl(rrdk/~ ~ tl'n,W
-1-o   &.coromr,J krnalno.#&n vn ,If«, R,,,/fo;tu Ww                                    tl/Wilklft/ly 4'1/m..,l,,f'l,,
           10.     The acts set forth in paragraph 9 of this complaint:

                   (a)   _.,..x__ are still being committed by defendant.
                   (b) _ _ _ are no longer being committed by defendant.

                   (c) _ _ _ may still be being committed by defendant.

           11.       Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

           WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

                   (a) _ _ _ Defendant be directed to employ plaintiff, and

                   (b)   -+X....___ Defendant be directed to re-employ plaintiff, and
                   (c)   _~X__ Defendant be directed to promote plaintiff, and
                   (d)   -X~- Defendant be directed to --+P°J-=#-....,uJa=-ln~g,=:1(-,..._fu={:......
                                                                                                   'A---'tv,'-'-Ql-'-'-,,-·_ __

and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

costs and attorney's fees.
                           Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 4 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                                          District of

                                                                                Division


                                                                                        Case No.
                                                                                )
✓           -                                                                   )
                                                                                                       (to be filled in by the Clerk's Office)

jfato . /02                   Plaintijf(s)
                                                                                )
                                                                                )
(Write the full name of each plaintiff who is filing this complaint.            )
If the names ofall the plaintifft cannot fit in the space above,
                                                                                )
                                                                                        JuryTrial: (checkone)     D     Yes 0No
please write "see attached" in the space and attach an additional
page with the full list of names.)                                              )
                                  -v-                                           )
                                                                                )
                                                                                )
                                                                                )
                                                                                )
  AfXMi'As SrATe f\'l,),'1-arii.~                                               )
                             Defendant(s) /                                     )
(Write the full name of each defendant who is being sued. If the
                                                                                )
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non-Prisoner Complaint)


                                                                          NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                 Page 1 of 6
                          Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 5 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name
                           Address
                                                                         lloYS V~&TAL QVB              Apt.   5
                                                                                                                              Zip Code
                           County
                           Telephone Number
                            E-Mail Address

           B.        The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                            Name
                            Job or Title (if known)
                            Address
                                                                                                           AR
                                                                                                           State
                                                                                                                          7a,qq
                                                                                                                              Zip Code
                            County
                            Telephone Number
                            E-Mail Address (if known)
                                                                         IS? Individual capacity      efo'fficial capacity


                      Defendant No. 2
                            Name
                            Job or Title (if known)
                            Address

                                                                                       Citv                State              Zip Code
                            County
                            Telephone Number
                            E-Mail Address (if known)

                                                                         D      Individual capacity   D   Official capacity



                                                                                                                                         Page 2 of 6
                          Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 6 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


                     Defendant No. 3
                           Name
                           Job or Title (if known)
                           Address

                                                                                                              ---------
                                                                                   Citv              State                Ziv Code
                           County
                           Telephone Number
                           E-Mail Address (if known)
                                                                         D Individual capacity   D Official capacity

                     Defendant No. 4
                           Name
                           Job or Title (if known)
                           Address

                                                                                   Citv              State                Ziv Code
                           County
                           Telephone Number
                           E-Mail Address (if known)
                                                                         D Individual capacity   D Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                      D     Federal officials (a Bivens claim)

                      &'state or local officials (a & 1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?


                                                                                                                                     Page 3 of 6
                          Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 7 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.          Where did the events giving rise to your claim(s) occur?    A4       jik{;\,,1-\) /15
                                                                                       fu._                  )fo.-.ft   me t1-~f"~
                                                                                Dep4(J.ment                                    I



         B.          What date and approximate time did the events giving rise to your claim(s) occur?       Tl,1 t;(l,(,Ar-tJ Of)
                      Jrm IA~J J I Jbl4


         C.




                                                                                                                             Page 4 of 6
                         Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 8 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




IV.      Injuries

         If you sustained injuries related to the events alleged abov~describe your injuries and state what medical
         treatment, if any, you required and did or did not receive. l 'M See..Kfn.9 pa ln ar11,J, '5'-lfkf-;·/)f
         ftrr ~ aA11q &.fr hJI) r frSD                                 Crw,s1n,J     nu 1-o nof tJe,, a/-JL fu 5/eep o.1-
          n,f¾,




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.     Lt)Du{       I:         d_ l tL
                                                                                      ~ ~ Colt~ -lo ~

         d6,M(l,JU ~                 Vl,1,' ~ fP               firl2©,          CSoo ,00   Ot.AJ.. r~ ~ t\\biLVS~t ~r      ~Ja
                                                                Duif                                                                ·7
           f~~ t fe.tV\Staire.- o.H mJ r-et-kt.v\\evtt-; wH )ta~ ividuct,'Ji1 Annlicil, ~r~
            Y,,l ateur w<l, clu., r                     r11/ pe.v-~ ,m I        11   ('a,-0   rd s "~ ,J/ ha#! Pd.        ,'n~
           +ha- it, Ci,~ r--iJ- th ~. 5 fcJc:., s ~ ~ ~- -to 6{.,,                                 Ltn hi"r-tu ~lL-   +h t'h1.i,7~
            ~ SW-e.,,, ~JY\60~ CA,,11 LC>L-t(-1-- ~ M Wtt.r QSj"f9Clecl-ed ~
            4hl ~ w-e., . h, r 6-tA', !Q-k( Ir.J.ed Q ~ " in~ f c., 111 d dZ(, c nM, :=+ett
              ~~etMb tSlvil_.Q.; ~p(orpzd                             Dyt       Hu., ~p flv1irilon- fvl,f ((kt~ Bu.se_,




                                                                                                                            Page 5 of 6
                          Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 9 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.




                                                                                8,_~~
                     Date of signing:
                                                   'J\.I~ ~~~o'lo
                     Signature of Plaintiff                   cJ
                     Printed Name of Plaintiff               ~R'---+-"m"--------1--~-l_c~f~e.,-~-+--~----'-----'f------'-~----------
         B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address

                                                                                Citv                  State           Zio Code
                     Telephone Number
                     E-mail Address




                                                                                                                                  Page 6 of 6
 EEOC Form 161 (11/16)             U.S. EQUAL EMPLOYMENT
                         Case 4:20-cv-00737-JM   DocumentOPPORTUNITY COMMISSION
                                                          2 Filed 06/11/20  Page 10 of 15
                                                DISMISSAL AND NOTICE OF RIGHTS                                      EAa& F~
                                                                                                                               111Vo1   Rt      Rt
 To:    Floyd T. Smith                                                               Frpm:    Little Rock Area Office        er- ~"KANSAs
        1305 Puritan Drive                                                                    820 Louisiana           JUtJ y S202
        Jacksonville, AR 72076
                                                   «l
                                                   L            COPY                          Suite 200          J.~.ui
                                                                                              Little Rock,a,r,~• MccoRMA
                                                                                                                                   0
                                                                                                                                             Clf,CLERI(
       D                    Onbehalfofperson(s)aggrievedwhoseidentityis       L\   . r 1,~           _   -!, .   ~   ,~
                            CONFIDENTIAL(29CFR§1601.7(a)J                          •c,;A~-,\ (, -          :!    ~    11   ,

 EEOC Charge No.                              EEOC Representative                                                          Telephone No.
                                              Tyrone Y. Blanks,
 493-2019-00552                               Investigator                                                                 (501) 324-5083
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       [!]       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)



                                                       - NOTICE OF SUIT RIGHTS -
                                                 (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s} under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.}

i:qual f'ay Act (EPA): EPA suits must be filed in federal or state coun within 2 years (3 years for willful violations} of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.


                                                ~~iss~n                                                                    MAR 1 2 2020
 Enclosures(s)                                                                                                                      (Date Mailed)
                                                               William A. Cash, Jr.,
                                                               Area Office Director
 cc:
           Melissa Butler, Esq.
           EEO/Grievance Officer
           Department of the Military
           Building 4201 Box 28
           Camp Joseph T. Robinson
           North Little Rock, AR 72199
                                                                         This case assigned to Distrid Judge , ,                 5,°\.\r:-c
                                                                         and to Magistrate Judge                     )(
cncaUliure w1111 ccv1.,
Form 161 (11/16)
                           Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 11 of 15
                                                 INFORMATION RELATED TO FILING SUIT
                                               UNDER THE LAWS ENFORCED BY THE EEOC

                                   (This information relates to filing suit in Federal or State court under Federal law.
                          If you also plan to sue claiming violations of State law, please be aware that time limits and other
                                 provisions of State law may be shorter or more limited than those described below.)


                                           Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                           the Genetic Information Nondiscrimination Act (GINA), or the Age
                                           Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                        Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10- not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                       --   Title VII, the ADA !)r G!NA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND                   EEOC ASSISTANCE              --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                     IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
          Case 4:20-cv-00737-JM Document 2 Filed
                   U.S. EQUAL EMPLOYMENT          06/11/20 Page
                                              OPPORTUNITY       12 of 15
                                                            COMMISSION
-~                                 Little Rock Area Office

\SI
                                                                                      820 Louisiana St., Suite 200
                                                                                           Little Rock, AR 72201
                                                                       Intake lnfonnation Group: (800) 669-4000
                                                                  Intake Infonnation Group TIY: (800) 669-6820
                                                                          Little Rock Direct Dial: (SOI) 324-5061
                                                                                             FAX (501) 324-5991
                                                                                         Website: www.eeoc.gov



Mr. Floyd T. Smith
1305 Puritan Drive
Jacksonville, AR 72076


        Re:    Floyd T. Smith vs. Arkansas Military Department
               EEOC Charge No. 493-2019-00552


Dear Mr. Floyd:

The enclosed Notice terminates our processing of your charge and gives notice of your right to sue
within 90 days. On March 13, 2019, a copy of Respondent's Position Statement was released to
you through the Commissions Public Portal. All evidence collected during the investigation was
thoroughly reviewed, and the evidence did not support a violation of the law. The investigation
revealed the following facts.

You alleged that you were denied a promotion interview because of your race (Black) and
discharged in retaliation for filing multiple charges of discrimination in violation of Title VII of
the Civil Rights Act of 1964, as amended. You alleged that you applied for the position of Chief
prior to taking a medical leave of absence beginning July 3, 2018. You alleged that when you
were released from work, you were summarily discharged on or about January 3, 2019.

The evidence shows that after Gary Dennis left the position of Chief in June 2018, you applied
and was interviewed for the job. The evidence shows you subsequently took medical leave the
following month and remained off work until about January 3, 2019. During your absence,
Respondent filled the vacant Chief position on or about October 8, 2018 with someone who was
&T10ii6 th0sc applic;;J aloug with you anci ofoers for che job. The evidence shows you violated
behavioral policies and written rules and the interests of the Respondent with respect to treatment
of other employees. Specifically, the evidence shows that you ridiculed and employee while she
was dealing with a family emergency and behavior that led to another officer submitting his letter
of resignation. The evidence shows you were discharged for creating a hostile work environment.

No further action will be taken by this Office regarding your Charge of Discrimination. The
District Director's determination in this matter is attached. This determination concludes the
processing of the charge by the EEOC, but does not affect your right to sue on your own behalf.
         Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 13 of 15


Floyd T. Smith vs. Arkansas Military Department
Charge No. 493-2019-00552
continued page -2-



You may pursue the matter by filing in Federal District Court as explained in the Dismissal and
Notice of Rights and the Information Sheet.


                                           Sincerely,

               MAR l Z 2020                fjtptcme 9Jfanh
                                           T)'T011eBlait~~s
              Date                          Investigator

Enclosure (Form 161 w/attachments)
0A JW/\u.a      1      Case 4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 14 of 15
                         '?:>
                                1
                                    'k Ili I I (froy o T~..-,-'J 5""; fl,,)                LOliS        +ev- l'h i't,,:,+ul       ~           ,.~     1.
 ~,,,to,,, .,, "p +ui-.-,              ~       +½.t.- LllwJ       ~     l'.Db In""" '?ol [L2---         Pe,po.a+tvt.J a.\-- -1w..
 ~SM S+A-f& IV\ ii                      ~rJ l)q,cJ~, I                             W«-S   ,k,- IYl fr, u-k ,{ ()"                 ~~
 c1.u:,t1.)c.{tun\\6"'- MoJ..L b~               WI) ¼irl•~e,e,, o..t                {,k,._ """ ;4..,1          Jtp«.-tn-uv.l: {<>
  ~ tf\11,,          WOW'           ,,du()<'lclY\5     tv +k.          rl..t,\Ct   po~rlil:>Vl, T              c,aQS dv:;crfl>i~w,I.

    0.9 a,,'ns.f.-    lio£<.. r,'C v1·1,~ rn u., a.s              c.    b/,,4.      ~W                        rd,J;"-~=             ¼c- (:,'I~
     IVIM\-l-l ~t,_, d\<.,t, I M\ no:h'l>"           ~ cJ"n,$ + tl<L-wi TI Rt,?            de,p 4~ ,
    J    U5G4        \:tJW
                     J ,
                                     ac(,),1/2 J.    I)\ dl re.Ji 'j <l""P l•'f"'
                                                                            ,                      1
                                                                                                       -k.
                                                                                                       -k>
                                                                                                                            ~
                                                                                                              lh i>l c,,f,e.,,
                                                                                                                   fwu"v- ue~/c.W
     c,w·' ~ n1\tl<, °j """ ;,, J ~                             u.rr< ST fQ. rle, /l,IM,l
                                                                                                   ~                    ~ OUYI
                                                                                                             le>

            }W         r boble. Cl.!4~' I                    hlj,d c,, s l,t f-G"" ,n'et> r                        c,.;,c:,,Jci
      ~~ of OI"' f>"'<JVlo/ ~                                                                                but,,. V{_uaUr 1w1~
      lJ)

                                                           ¾J. l,ITTl<.t tJ. h,c,t.,,0
        of +t,.1,... <S4,l/ll<l.---           •~.se,,. ~f {l,f uso.JJ t,,,,.,e CJ(L,IUfoL 1h£, wil!.C!o7
        Je puf~                 o--rJ Q    k~ r,J,s '2.- oJ le.ry,t.\:»'I                  1'11\   ,;vh       '1
                                                                                                        fM.tf IO di.<-J luh.o
          t;J,,c;    r.t,k ltt.1,¥ln'.J qj 1t1"rl sr             M,,      Fri,"" f<u f rer ·,"' '"' J , 7iW,1,1 w~ r,.L
            ~ '1           boss- 1 l'r""J l)&IM~, (l.M4 fw, Cr rsp,

             ::r u       Xl,5         ak ral ~ ,el1 acvfAwl Or d(n,r ; l'VI \)'\,}i''j (( ~ "l 11'+-
                                          O



               o. hw1,k.                              ~
                                         l/M. pfD -u.,,                       ~J ft..¥"
                                                                 fD ' Jf,,jl\_~ ;                      OhL-.       f.,-/~;nJ      C[i,,~\ '

                \'r:i s f~1! e..          Q ce,.t,1,sc.{-it;Y\        llX<2 r - lo J a.                        l.,_,t~v L r-e.c,ei'uel
                                       +ivl tf,u_., t-lvt UL.., 0 ~C/U.,.,,- w«;, " 11-- a.IIbl,>1'&
                     \~,.,it ,r "- d,i Y\ j      l'\,\,l,,                         r
                      t<s a_{(e,.,d             ~
                                        c{c,J(,ul be.Cciw,<-- f/,u, 511[~ 61                      ~1                               ~
                      oJ, o I;: +tu.. ~ l e. 4-vit·; n ,' ,,_ 7 dr;.£6 ew-ol +ttl! Cd ll.' s vr.s
                        ~r . o~Uc..tv-~ i-> i                ~   ,4-\v-a.          ef. Wt6Y.,,,        y-l o. VS         /r, la.w (A,.fuv-ceJ,
                           \hi S l,\. \ q ~ I}€,'{ 1 CJ d ,, 0.. {.¢tf e.v- VV'= ~                                                  ~l

                            S-rT\11~- t i vJ e.vi tor~ ,Sckro\ J CJ I .                                                             ~         ~ ~'\
                                                                                                                           ~/1il1,:;,~         0
 ~---n1Ktl t t1-0rv.Case
                      Pail" l.
                         4:20-cv-00737-JM Document 2 Filed 06/11/20 Page 15 of 15
 ,·
if~ wa,s'
            cJS<> ~ D'r(' ~"11         . I ct k,~ + 0t<1f ~ theJ.             (),t-t                                      f,~ .
                                                                                                                                 ~'.2.
  k    t0"'6   a \x.,c,1£. 5k bb .ev. 11 ThrJ <k '6. f         w«.s  »c.J 40 fu D\ !{u,,r bJ ""15\C<k
  ~ . J2..wi p(o    ~         w     ¾        %6'!e,      sww-- .e.- Co-n dwf 0 4 { aflt0eJ. W
   10.tf   t\tctl-Y Jobs awt             fal(;VI   k fWIV\ otv1            'K)   hIc}LM' p<>b /11D"I.                    rvi.   ~
      C \ ~ 0 r., LltM,I p               lz4 /niz»L T           hc.,,fK, cl~Lu          ~                     11)   ffV v-<.--
      tl'\iS U/n~lr JttstJ'u,., i!Mi;{ d ls llf ;w, i ,_,.{ /im f ncJke..S,                                   r     W4.S "- '+

       9;\JG11\ tlAv      &1.:WU,   s J ri, v.ik1e., G,_ !', Cr,.u. CC.cf,' ~ e;w, ~"'~I wh6
                                         f'] 5h1 tiM

         l{)Mntrttvl '1.IIIJ l,rbh- piihj• I VJ11,J ol!W ~ 'f,VS wi'M

          4lu,                  t~ n,,, (,'le, '"j /).e pew/-'~ ~ /lWfY'
                                                                                                                    ~
                   ~~/1,{ )


            h,J, u USMpf <1/nf o} tkt\ vi,e,Juurt,,, 1=' t,V'¾·
               ~ I C...flU.. loq.J_, +.o u>orf,..,. citer f.,n1M>Y1 ¼ o '2
               1w1 on t0o Rk. -ev Co m f f-¼ IJ e., DM,r). ht ,'Yl7, q /ele,nJ_,.
                \,.Aµ     )iu'k..    tar ollslf: ll'J .. V}atf n;        ii JC, )n s+ WI,.,       (f;Fw (:;] ,,.J M1
                 f,E6 c... cowtql• i'rtt   ~tftw T tsvtlff f'lLe./\KJ (YIUL, irv~
                0~ t\v- #it'd-' I "fPliwl G,r. L 1-tro~ JoCM,wi,e,,J aJ.
                 w(.\-l'u'i,<.e5 4W.tf Ul1l Cor. te6t tb ~ di3 cd "" ;. •ti' /JV\ Vn, ch'z es,
                  I CJCtb n,ww-    L    rt\ ~u( l C~ VCL4 ~· ~.J ~...J • -
                                                                     1
                                                                            - ~ ~~~~
                                                                         _a,,.,.    L         A   -
                                                                                                      1
                                                                                                          •         &A   -D-


                    :r.    11,\,;>ct~S    V\ltd    Q.   5v.f&Vv;u,r      ~ ~ iuoJJ ~ t . ~
                    hJl      o.1..,wr.e.. of       ~      w',/Jv\,   9 d,o ;~ ~ ~ ~, ~
                        ~{; ~ - atbW-e~u,{                56\>"1,v-      l\vt oJ+u L              w(,b            f,"    Cl,   w-orKer-s
                        ~           ,nju.1r~t
                                                                                                      f\          ~I      ('\
                                                                                                  ( ~ - ~ -(p (II ,9.c/),,0      ·;
